DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2019 has been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: tubes 35 and 36, discussed on Pg. 8 of the instant specification with reference to Fig. 3
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 2-3, wherein the sensor is installed in the primary process circuit, of instant claim 2, or wherein the sensor is installed in the secondary process circuit, of instant claim 3, must be shown or the feature(s) canceled from the claim(s). Fig. 1 displays the sensors being disposed along sampling tubes being drawn directly from the reactor pressure vessel, which would not be considered by one skilled in the art as being along the “primary circuit” or “primary circulation circuit”, of claim 2. Furthermore, a secondary process/circulation circuit of a nuclear reactor is not even shown in the figures and thus the sensor being disposed along the secondary process/circulation circuit, specifically where along the circuit, is also not shown. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the actuation devices for injection of hydrogen and chemical reagents” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 limitation “the actuation devices” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as outlined previously. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification provides no details or examples of an “actuation device” that is able to perform the function of “injection of hydrogen and chemical reagents”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-6 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Applicant may: 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the measurement data processing and transmission unit”, “the actuation devices”, “the power plant process circuit”, “the first Claims 2-6 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. 
Claim 1 recites wherein “the coolant electrochemical sensor is of a flow type”. Claim 1 has previously recited “at least one coolant electrochemical sensor”. The limitation “the coolant electrochemical sensor” lacks explicit antecedent basis and the claim is further indefinite as the scope is not easily ascertainable to one skilled in the art. The scope of claim 1 includes a plurality of coolant electrochemical sensors (i.e., at least one) but then further limits “the coolant electrochemical sensor is of a flow type”. In situations where there are multiple sensors present, it is unclear which of the plural sensors is being referenced by “the coolant electrochemical sensor”. It is further unclear if “the coolant electrochemical sensor” is in reference to just one sensor or each one of (all of) the plural electrochemical sensors. Claims 2-6 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1.
Claims 2-4 recite “the coolant electrochemical indication sensor”, which lacks antecedent basis. It is unclear if the “coolant electrochemical indication sensor” is the same as or different from the “at least one coolant electrochemical sensor” recited in claim 1. 
Claim 2 
Claim 2 recites “the power plant”. There is insufficient antecedent basis for this limitation in the claim. Claim 2 depends from claim 1, which has recited “a power plant chemical control system”, but does not describe a “power plant”. Claim 2 therefore further limits “the power plant”, but depends from claim 1, which merely recites a “power plant chemical control system” and does not recite “A power plant”. 
Claim 3 recites “the secondary process circuit”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the secondary process circuit” is intended to further limit the “power plant process circuit” or if it is in addition to the “power plant process circuit”. The limitations of this claim are further indefinite because claim 1 specifies that the electrochemical sensor is “connected to the first heat exchanger and the first throttling device”, which according to Fig. 1 is part of the primary circulation circuit (i.e., the primary process circuit), but claim 3 specifies that electrochemical sensor is disposed in the “secondary process circuit”, which is not even displayed in the figures. It is unclear how the electrochemical sensor can be part of the primary circulation/process circuit, as shown in Fig. 1, and also be part of the second circulation/process circuit, as specified in claim 3. 
Claim 3 recites “the power plant”. There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 1, which has recited “a power plant chemical control system”, but does not describe a “power plant”. Claim 2 therefore further limits “the power plant”, but depends from claim 1, which merely recites a “power plant chemical control system” and does not recite “A power plant”. 
Claim 6 recites “the system as defined in claim 1, wherein it includes a dissolved oxygen sensor, and/or a dissolved hydrogen sensor, and/or an electrical conductivity 
Claim 6 further recites “the second heat exchanger”, “the second throttling device”, “the process circuit”, and “the second measurement data processing and transmission unit”. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 further recites “the throttling device”, “the process circuit”, “the said sensors”, and “a central computer”. These limitations lack explicit antecedent basis and are further indefinite for failure to specifically claim the subject matter. It is unclear if “the throttling device” is in reference to “the second throttling device”, of claim 6, or “the first throttling device”, of claim 1. It is unclear if the “process circuit” is in reference to the previously recited “power plant process circuit”, or if the limitation is in reference to one of the “primary process circuit” or “secondary process circuit”, recited in claims 2-3 (which claim 6 does not depend from). It is unclear if “the said sensors” is in reference to the “at least one coolant electrochemical sensor” or “the coolant electrochemical sensor”, of claim 1, or any one of or all of the sensors outlined in claim 6. It is further unclear if “a central computer” of claim 6 is in reference to the “central computer (CPC)” outlined in claim 1, or if the central computer of claim 6 is in addition to the computer recited in claim 1. Fig. 2 suggests there is only one “central” computer, but the claim language implies there are two computers. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 5,203,984 A) in view of Kuang et al. (CN 101477843 A, machine translation).
Regarding claim 1, Sakai discloses a power plant chemical control system (system for monitoring plant operation conditions and adding hydrogen/alkali material [abstract; Figs. 3-7 and 16]), including at least one coolant electrochemical sensor electrically connected to the measurement data processing and transmission unit with its output connected to a central computer (electrochemical corrosion potential (ECP) sensor 2 is electrically connected to a potentiostat 5 where its output is connected to the computerized arithmetic processing automatic control unit 6 [Col. 1:42-48; Col. 10:40-62; Fig. 1]) controlling the actuation devices for injection of hydrogen and chemical reagents (the computer control unit 6 controls gas and chemical injection line 8 for injection of hydrogen or alkali reagents [Col. 10:40-62; Col. 11:31-40 and 61-68; Figs. 3, 5 and 16]), wherein the coolant electrochemical sensor is of a flow type with its hydraulic inlet connected by a sampling tube to the power process circuit (the ECM sensor includes plural apertures wherein the reactor water is able to permeate (i.e., flow through) the upper portion of the cell vessel wherein the sensor 2 is disposed in sampling tube 4 and draws from the reactor water circulation system “process circuit” [Col. 10:40-62; Col. 16:20-25; Figs. 1 and 16]).
Sakai is silent on where the sample of fluid goes after is passes through the sampling tube and thus fails to expressly disclose “its hydraulic outlet hydraulically connected to the first heat exchanger and the first throttling device with a reversible coolant supply circuit in series”, of instant claim 1. 
Kuang discloses a high-temperature and high-pressure water circulation system for application in a nuclear power high temperature water environment [Para. 0021; Claim 1] wherein the water drawn from the autoclave/reactor 11 flows through a conductivity sensor and oxygen sensor (i.e., electrochemical sensors) wherein the sensor outlets are hydraulically connected to a heat exchanger 13 and a manual regulating valve MV5 and/or MV1 “throttling device” with a primary circuit for continuous recycling and cooling of the water (“reversible coolant supply circuit in series”) [Paras. 0010-0011, 0021; Fig. 1]). Kuang further teaches that the heat exchanger allows for the cooling of the water from the reactor/autoclave and wherein the manual regulating valve(s) can be opened to allow for supplementary water to be added to the system or for circulating the water until the water chemistry parameters of the water reach a standard level before adding back into the reactor [Paras. 0021, 0037, 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakai, specifically at the outlet of the sampling tube such that the device includes at least a heat exchanger, a primary circuit for recycling and cooling the tested water, and manual regulating valves for controlling the recycling circuit because Kuang teaches that such system is known in the art for high-temperature high-pressure water circulation systems such as that found in nuclear reactors [Para. 0021] and would provide the obvious and predictable benefit of allowing for the sampled water to be circulated and cooled before being added back into the reactor [Kuang Paras. 0021, 0037, 0039]).
Regarding claim 2, Sakai further discloses wherein the coolant electrochemical indication sensor is installed in the primary process circuit of the power plant (the ECP 
Regarding claim 5, Sakai further discloses wherein the flow-type sensor is an electrochemical potential sensor (the sensor measures the corrosion potential or potential corresponding to pH [Col. 4:47-60; Col. 6:6-17; Figs. 3-4, 7-11, 13, 18a-b]).
Regarding claim 6, Sakai discloses the limitations of claim 1 as outlined previously. 
Sakai further teaches wherein the system can further include dissolved hydrogen sensor, dissolved oxygen sensor, conductivity sensor and/or a pH sensor [Col. 4:47-60; Col. 10:3-35] wherein said sensors are electrically connected to the second measurement data processing and transmission unit with its output connected to a central computer (the hydrogen ion concentration is measured with a hydrogen ion concentration meter, potential difference is measured using an electrometer to measure corrosion potential or pH of the reactor water, and/or an electric conductivity meter is used to measure conductivity wherein all of the data is processed by the computer [Col. 2:47-60; Col. 6:65-68; Col. 11:48-55; Col. 16:26-45]). 
Sakai is silent on the inclusion of a second heat exchanger and throttling devices and thus fails to expressly teach wherein the additional sensors are “installed between the second heat exchanger and the second throttling device or downstream of the throttling device; the second heat exchanger is hydraulically connected to the process circuit”, of instant claim 6.
Kuang, however, discloses wherein additional sensors including oxygen, conductivity, and pH sensors, can be installed in a secondary circulation loop (III) that is controlled by a manual regulating valve MV7 and/or shutoff valve IV3 wherein the water from the reactor/autoclave is circulated through heat exchanger to the sensor array that is connected to the process circuit wherein the valves are manipulated such that the water flows through the branched circuit when chemical testing and/or pH testing needs to be performed [Para. 0010, 0038; Claim 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakai such that the system includes a second circulation loop that comprises the dissolved hydrogen, dissolved oxygen, conductivity, and/or pH sensors wherein the circulation loop is connected to a heat exchanger and controlled via regulating and/or shutoff valves because Kuang teaches that such structure allows for the manipulation of the water such that the flow can be diverted to the chemical sensors and/or pH sensors in order to perform chemical analysis on the samples [Kuang, Paras. 0010, 0038], which is clearly taught by Sakai as measurements that are necessary or desirable for the chemical injection method [Sakai Col. 2:47-60; Col. 6:65-68; Col. 11:48-55; Col. 15:5-57; Col. 16:26-45]. It would have been further obvious to have incorporate two distinct heat exchangers, rather than the single heat exchanger disclosed by Kuang, as the presence of two heat exchangers would constitute a mere duplication of parts that would yield the predictable result allowing for the two circulation paths to be cooled to different degrees and/or more efficiently. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP § 2144.04(VI)(B)].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kuang, as applied to claim 1 above, and further in view of Varrin et al. (US 2011/01209730 A1).
Regarding claim 3, Sakai discloses the limitations of claim 1 as outlined previously. Sakai further discloses wherein the ECP sensor is disposed in the primary process circuit, as outlined in the rejection of claim 2 above.
Sakai is silent on the details of a secondary process circuit and thus fails to expressly teach “wherein the coolant electrochemical indication sensor is installed in the secondary process circuit of the power plant”, of instant claim 3.
Varrin discloses corrosion monitoring in heat exchangers or vessels including nuclear pressure water reactor steam generators [Para. 0002] wherein electrochemical corrosion monitoring can be performed by installing electrochemical corrosion sensors inside a steam generator (i.e., secondary process circuit) wherein the placement inside the steam generator allows for nearly instantaneous detection of off-normal chemistry or process conditions that can lead to unacceptable corrosion [Para. 0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakai such that there is an additional electrochemical corrosion system disposed in the steam generator (i.e., installed in the secondary process circuit) because Varrin teaches that electrochemical corrosion sensors located inside the steam generator allows for nearly instantaneous detection of off-normal chemistry or process conditions that can lead to unacceptable . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kuang, as applied to claim 1 above, and further in view of Gill et al. (US 2007/0017822 A1).
Regarding claim 4, Sakai discloses the limitations of claim 1 as outlined previously. Sakai discloses wherein the sensor is a flow-type sensor, as outlined in the rejection of claim 1. 
Sakai fails to expressly teach, however, wherein the sensor is a “polarization resistance” sensor, of instant claim 4. 
Gill teaches a corrosion measurement system and method for measuring corrosion in nuclear power plants [abstract; Para. 0006] wherein the system is able to measure both general corrosion via linear polarization resistance measurements and also measure electrochemical fluctuation potentials to measure localized corrosion events (i.e., pit corrosion) [Paras. 0034, 0040-0041, 0068].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hammonds et al. (US 2009/0184003 A1), Jovancicevic et al. (US 2008/0283418 A1), and Roarty et al. (US 5,323,429 A) disclose a polarization resistance sensor for measuring corrosion in a nuclear reactor. Brunsell et al. (US 2013/0153473 A1) disclose a recycling water system that comprises a heat exchanger with chemical sensors and chemical injectors located along the system. Lawrence et al. (US 2012/0279874 A1) disclose a pH flow through sensor disposed in a water supply monitoring system. Marshall et al. (US 8,797,021 B2) disclose an electrochemical corrosion potential sensor where the sample flows through the sensor. Sakai et al. (US . 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JOSHUA L ALLEN/Examiner, Art Unit 1795